        Exhibit 10.2

 

SECURED PROMISSORY NOTE

 

 

$3,500,000.00                                                                                                                  
December 10, 2018

 

FOR VALUE RECEIVED, PRESBIA USA, INC., a Delaware corporation (the “Company”),
hereby unconditionally promises to pay to the order of RICHARD RESSLER (the
“Holder”) or his respective successors and assigns, having an address at 4700
Wilshire Blvd, Los Angeles, CA 90010, at such address or at such other place as
may be designated in writing by the Holder, the aggregate principal sum of THREE
MILLION FIVE HUNDRED THOUSAND 00/100 UNITED STATES DOLLARS ($3,500,000.00) or
such lesser principal amount of the loans made and not repaid from time to time
to the Company by the Holder pursuant to this Note (as shown in the records of
the Lender), together with interest from the date set forth above on the unpaid
principal balance of this Note in the form and at the rate set forth herein.  

1.Definitions.  Unless the context otherwise requires, when used herein the
following terms shall have the meaning indicated:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City.

 

“Collateral” means, collectivley, the “Collateral” as defined in each of the
Security Agreement and the Pledge Agreement, as applicable.

 

“Company” has the meaning set forth in the first paragraph hereof.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Event of Default” has the meaning set forth in Section 6 hereof.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government.

 

“Holder” has the meanings set forth in the first paragraph hereof.

 

“Indebtedness” means any liability or obligation (a) for borrowed money, other
than trade payables incurred in the ordinary course of business, (b) evidenced
by bonds, debentures, notes, or other similar instruments, (c) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure

 

--------------------------------------------------------------------------------

payment of trade payables or obligations in respect of workers’ compensation,
unemployment insurance and other social security laws or regulations, all
arising in the ordinary course of business consistent with past practices, (d)
to pay the deferred purchase price of property or services, except trade
payables arising in the ordinary course of business consistent with past
practices, (e) as lessee under capitalized leases, and/or (f) secured by a Lien
on any asset of the Company, whether or not such obligation is assumed by the
Company.

 

“Indemnified Party” has the meaning set forth in Section 17 hereof.

 

“Loan Request” has the meaning set forth in Section 2(a) hereof.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, assets, operations, liabilities
(actual or contingent), or condition (financial or otherwise) of the Company; or
(b) a material impairment of the ability of the to perform its obligations under
any Transaction Document to which it is a party.

 

“Maturity Date” means the earliest to occur of (a) the fifth (5th) anniversary
of the date hereof, (b) such date as may be specified by the Holder in a
Termination Notice delivered on or after the second (2nd) anniversary of the
date hereof, being a Business Day falling no less than thirty (30) days after
the date of the Termination Notice, and (c) any date on which the outstanding
loans evidenced by this Note are prepaid in full in accordance with Section 6
hereof.

 

“Note” means this secured promissory note, as amended, supplemented or otherwise
modified from time to time.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, made by PRESBIA PLC, a company incorporated in Ireland (registered no.
539137), in favor of the Holder, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.

 

“Security Agreement” means that certain Security and Pledge Agreement, dated as
of the date hereof, by and between the Company and the Holder, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Security Documents” means the collective reference to the Security Agreement,
the Pledge Agreement and each other agreement or writing entered in to in
addition to this Note pursuant to which the Company purports to pledge or grant
a security interest in any property or assets securing the Company’s obligations
hereunder or any Person pledges or grants a security interest in any property or
assets securing the Company’s obligations hereunder or purports to guaranty the
payment and/or

-2-

--------------------------------------------------------------------------------

performance of the Company’s obligations hereunder and, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Termination Notice” means a notice in writing signed by or on behalf of the
Holder addressed to the Company which specifies a date as the Maturity Date for
this Note.

“Transaction Documents” means the collective reference to this Note, the
Security Documents, and each other agreement or writing entered into between the
Company, the Holder and any of their respective Affiliates in respect of this
Note, in each case, as amended, restated, supplemented or otherwise modified
from time to time.

 

2.Loans, Principal and Interest.

(a)Holder agrees, pursuant to the terms of this Note, upon the request of
Company made at any time from and after the date hereof until the Maturity Date,
and so long as no Event of Default has occurred and is continuing, to make one
or more term loans to Company in an aggregate principal amount up to THREE
MILLION FIVE HUNDRED THOUSAND 00/100 UNITED STATES DOLLARS
($3,500,000.00).  Other than in respect of any funding to be made on the date of
this Note, the Company shall provide written notice of a term loan draw (each a
“Loan Request”) to the Holder at least one (1) Business Day prior to the date
that the Company requests that a loan be made hereunder.  The Holder shall have
no obligation to fund a loan hereunder during any period where an Event of
Default has occurred or is continuing.

(b)On the date of any loan is made hereunder and upon each payment or prepayment
of principal of each Loan, as applicable, the Holder is hereby authorized to
record on Schedule A, and any continuation sheets which the Holder may attach
hereto, (i) the date of the loans made by the Holder to the Company, (ii) the
amount of the principal of the loans made hereunder and (iii) the amount of
principal paid or prepaid with respect to any loans made hereunder.  The entries
made in such schedule shall be, absent manifest error, prima facie evidence of
the existence and amounts of the obligations recorded therein, provided that the
failure to so record or any error therein shall not in any manner affect the
obligation of the Company to repay the loan evidenced by this Note in accordance
with the terms hereof.

(c)Subject to the other provisions of this Note, the Company shall on the
Maturity Date pay to the order of the Holder an amount equal to the aggregate
principal amount of this Note then outstanding, plus accrued and unpaid interest
thereon, unless and to the extent that this Note is earlier redeemed, exchanged,
repurchased or repaid in accordance with the terms of this Note.  

(d)Interest shall accrue on the unpaid principal amount of this Note from the
date hereof, or from the most recent Interest Payment Date for which the
applicable interest payment has been made, until the principal amount of this
Note is paid in full at a rate of ten percent (10.0%) per annum (compounded
monthly) and continuing on the outstanding principal until this Note is
indefeasibly and irrevocably paid in full by the Company.  Interest shall be
payable annually, in arrears, on January 10, 2020 and each annual anniversary of
such date (the “Interest Payment Dates”).   Interest on this Note shall be
computed on the basis of a 365- or 366-day year for actual days elapsed.  In the
event that any amount due hereunder is not paid when due, such overdue amount
shall bear interest at an annual rate of twelve percent (12.0%) until paid in
full.  In no event shall any interest charged, collected or reserved under this
Note exceed the maximum rate then permitted by applicable law until paid in
full.  

-3-

--------------------------------------------------------------------------------

(e)Whenever any payment to be made hereunder shall be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension will be taken into account in calculating the amount of interest
payable under this Note.  All payments of principal and interest by the Company
under this Note shall be made in United States dollars in immediately available
funds to the respective account of the Holder as specified by such Holder.  

3.Prepayment.  Upon at least one (1) Business Day’s prior written notice to the
Holder, the outstanding principal of this Note and any accrued and unpaid
interest may be prepaid, in whole or in part, at any time prior to the Maturity
Date without any interest, premium or penalty.  Amounts borrowed under this Note
and repaid or prepaid may not be reborrowed.

4.Representations and Warranties.  The Company hereby represents and warrants to
the Holder on the date hereof as follows:

(a)The Company is (i) a corporation, validly existing and in good standing under
the laws of the State of Delaware and has the requisite corporate power and
authority, and the legal right, to own, lease and operate its properties and
assets and to conduct its business as it is now being conducted and (ii) in
compliance with all laws and orders, except to the extent that the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.  

 

(b)The Company has the power and authority, and the legal right, to execute and
deliver this Note and the other Transaction Documents to which it is a party and
to perform its obligations hereunder and thereunder.

 

(c)The execution and delivery of this Note and the other Transaction Documents
to which it is a party by the Company and the performance of its obligations
hereunder and thereunder have been duly authorized by all necessary corporate
action in accordance with all applicable laws. The Company has duly executed and
delivered this Note and the other Transaction Documents to which it is a party.

 

(d)Other than any filings which are necessary to perfect any Liens created by
the Security Agreement, no consent or authorization of, filing with, notice to
or other act by, or in respect of, any Governmental Authority or any other
Person is required in order for the Company to execute, deliver, or perform any
of its obligations under this Note or the other Transaction Documents to which
it is a party, other than consents which have been obtained.

 

(e)The execution and delivery of this Note and the other Transaction Documents
to which it is a party and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company’s organizational documents; or (ii) violate any law or order
applicable to the Company or by which any of its properties or assets may be
bound which could reasonably be expected to have a Material Adverse Effect.

 

(f)Each of this Note and the other Transaction Documents to which it is a party
is a valid, legal and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

(g)No action, suit, litigation, investigation or proceeding of, or before, any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Company, threatened by or against the Company or any of its property or assets
(i) with respect to this Note or the other Transaction Documents to which it is
a party or any of the transactions contemplated hereby or thereby or (ii) that
could be expected

-4-

--------------------------------------------------------------------------------

to materially adversely affect the Company’s financial condition or the ability
of the Company to perform its obligations under this Note or any other
Transaction Document to which it is a party.

 

5.Covenants.  So long as any amount due under this Note is outstanding and until
indefeasible payment in full of all amounts payable by the Company hereunder:

(i)The Company shall (A) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducting, (B) do all things necessary to remain duly organized,
validly existing, and in good standing as a domestic corporation under the laws
of its state of formation and (C) maintain all requisite authority to conduct
its business in those jurisdictions in which its business is conducted.

(ii)The Company shall promptly notify the Holder of the occurrence of any Event
of Default or any event which, with the giving of notice, the lapse of time or
both would constitute an Event of Default, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.

(iii)The Company shall promptly notify the Holder of any default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Company is a
party which default could reasonably be expected to have a Material Adverse
Effect.

(iv)The Company shall pay when due all material taxes, assessments and
governmental charges and levies upon it or its income, profits or property,
except those that are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

(v)The Company shall comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, except
to the extent that the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

(vi)The Company shall not directly or indirectly, engage in any business other
than the business engaged in as of the date hereof and any business reasonably
related or ancillary thereto.

6.Event of Default.  The occurrence of any of following events shall constitute
an “Event of Default” hereunder:

(a)the failure of the Company to make any payment of principal, interest or any
other amounts due under this Note or the other Transaction Documents when due,
whether at the Maturity Date, upon acceleration or otherwise;

(b)there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Company (other than as evidenced by this Note) of $1,000,000
or more in aggregate principal amount (which acceleration is not rescinded,
annulled or otherwise cured within thirty (30) calendar days of receipt by the
Company of notice of such acceleration);

(c)the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company as bankrupt or
insolvent; or any order for relief with respect to the Company  is entered under
the Federal Bankruptcy Code or any other bankruptcy or insolvency law; or the
Company  petitions or applies to any tribunal for the appointment of a
custodian, trustee, receiver or liquidator of the Company or of any substantial
part of the assets of the Company, or commences any proceeding relating

-5-

--------------------------------------------------------------------------------

to it under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction; or any
such petition or application is filed, or any such proceeding is commenced,
against the Company  and either (i) the Company  by any act indicates its
approval thereof, consents thereto or acquiescence therein or (ii) such petition
application or proceeding is not dismissed within sixty (60) days;

(d)a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company, exceeds $1,000,000 (not paid or
fully covered by insurance) shall be rendered against the Company  and within
sixty (60) days after entry thereof, such judgment is not discharged or
execution thereof stayed pending appeal, or within sixty (60) days after the
expiration of such stay, such judgment is not discharged; provided, however,
that a judgment that provides for the payment of royalties subsequent to the
date of the judgment shall be deemed to be discharged so long as the Company  is
in compliance with the terms of such judgment;

(e)any representation or warranty made or deemed made by the Company in any of
the Transaction Documents (including this Note) shall prove to have been
incorrect in any material respect on or as of the date made or deemed made;

(f)any Liens created by this Note or any other Security Document shall at any
time not constitute a valid and perfected first priority Lien on the Collateral
(to the extent perfection by filing, registration, recordation or possession is
required herein or therein) in favor of the Holder, free and clear of all other
Liens (other than Liens previously disclosed to the Holder), or any of the
security interests granted pursuant to the Security Documents shall be
determined to be void, voidable, invalid or unperfected, are subordinated or are
ineffective to provide the Holder with a perfected, first priority security
interest in the Collateral, free and clear of all other Liens (other than Liens
previously disclosed to the Holder) or, except for expiration or termination in
accordance with their terms, this Note or any other Security Document shall for
whatever reason be terminated or cease to be in full force and effect, or the
enforceability thereof or any other Transaction Documents shall be contested by
the Company; or

(g)if the Company fails to observe or perform in any material respect any of its
covenants contained in the Transaction Documents to which it is a party, and
such failure continues for thirty (30) days after receipt by the Company or the
applicable Guarantor of notice thereof.

Upon the occurrence of any such Event of Default, all unpaid principal and
accrued interest under this Note shall become immediately due and payable (A)
upon election the Holder, with respect to (a) through (b) and (d) through (g) of
the immediately preceding sentence, and (B) automatically, with respect to (c)
of the immediately preceding sentence.  Upon the occurrence of any Event of
Default, the Holder may, in addition to declaring all amounts due hereunder to
be immediately due and payable, pursue any available remedy, whether at law or
in equity, including, without limitation, exercising its rights under the other
Transaction Documents.  If an Event of Default shall have occurred and be
continuing, the Holder shall have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of the State and
any additional rights and remedies as may be provided to a secured party in any
jurisdiction in which Collateral is located, including, without limitation, the
right to take possession of the Collateral, and for that purpose the Holder may,
so far as the Company can give authority therefor, enter upon any premises on
which the Collateral may be situated and remove the same therefrom.  Upon the
occurrence and during the continuance of an Event of Default, the Holder may in
its discretion require the Company to assemble all or any part of the Collateral
at such location or locations within the jurisdiction(s) of the Company’s
principal office(s) or at such other locations as the Holder may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the Holder
shall give to the Company at least ten (10) days’ prior written notice of the
time and place of any public sale of Collateral or of the time after which any
private sale or any other intended disposition is

-6-

--------------------------------------------------------------------------------

to be made.  The Company hereby acknowledges that ten (10) days prior written
notice of such sale or sales shall be reasonable notice.  In addition, to the
extent permitted by applicable law, the Company waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Holder’s rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.  

7.Remedies Cumulative. No failure to exercise or delay in exercising any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  To the extent that applicable
law imposes duties on the Holder to exercise remedies in a commercially
reasonable manner, the Company acknowledges and agrees that it is not
commercially unreasonable for the Holder (a) to fail to incur expenses
reasonably deemed significant by the Holder to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove Liens on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Holder against risks of loss, collection or disposition of Collateral
or to provide to the Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Holder, to obtain the services of brokers, investment bankers, consultants and
other professionals to assist the Agent in the collection or disposition of any
of the Collateral.  The Company acknowledges that the purpose of this Section 7
is to provide non-exhaustive indications of what actions or omissions by the
Holder would fulfill the Holder’s duties under the UCC and that other actions or
omissions by the Holder shall not be deemed to fail to fulfill such duties
solely on account of not being indicated in this Section 7.  Without limitation
upon the foregoing, nothing contained in this Section 7 shall be construed to
grant any rights to the Company or to impose any duties on the Holder that would
not have been granted or imposed by this Note or by applicable law in the
absence of this Section 7.

8.Matters Regarding the Holder.

(a)The Company hereby irrevocably appoints the Holder as the Company’s
attorney-in-fact, with full authority in the place and stead of the Company and
in the name of the Company or otherwise, from time to time following the
occurrence of an Event of Default, to take any action and to execute any
instrument which the Holder may deem necessary or advisable to accomplish the
purposes of this Note, including without limitation to (i) execute any and all
documents and instruments and to file financing statements that the Holder deems
necessary or useful or desirable to protect, preserve, perfect and/or maintain
the perfection and priority of the Holder’s security interest in the Collateral,
(ii) endorse the names of the Company on any checks, notes, drafts or other
forms of payment or security that may come into the possession of the Holder or
any affiliate of the Holder, to sign the Company’s name on invoices or
bills-of-lading, drafts against customers, notices of assignment, verifications
and schedules, (iii)

-7-

--------------------------------------------------------------------------------

sell, transfer, pledge, make any arrangement with respect to or otherwise
dispose of or deal with any of the Collateral consistent with the UCC (as
defined in the Security Agreement) and (iv) do all other acts and things which
the Holder deems necessary or useful to protect, preserve or realize upon the
Collateral and the Holder’s security interest therein.  The powers granted
herein, being coupled with an interest, are irrevocable until all of the
obligations hereunder are indefeasibly paid in full and this Note is
terminated.  The powers conferred on the Holder hereunder are solely to protect
its interests in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Neither the Holder nor any attorney-in-fact shall be
liable for any act or omission, error in judgment or mistake of law provided the
same is not the result of gross negligence or willful misconduct.

(b)For the purpose of enabling the Holder to exercise rights and remedies under
this Note and the other Security Documents (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell or grant options to purchase any Collateral) at such time as the
Holder shall be lawfully entitled to exercise such rights and remedies, the
Company hereby grants to the Holder, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to
Company), including in such license the right to sublicense, use and practice
any intellectual property now owned or hereafter acquired by Company and access
to all media in which any of the licensed items may be recorded or stored and to
all software and programs used for the compilation or printout thereof and (ii)
an irrevocable license (without payment of rent or other compensation to
Company) to use, operate and occupy all real property owned, operated, leased,
subleased or otherwise occupied by Company.

(c)If the Company fails to perform any agreement contained herein, the Holder
may itself perform, or cause performance of, such agreement and the expenses of
the Holder incurred in connection therewith shall be payable by the Company in
immediately available funds upon demand by the Holder.

(d)The powers conferred on the Holder hereunder are solely to protect the
Holder’s interest in the Collateral and shall not impose any duty upon him to
exercise any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Holder shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

9.Amendments.  Any amendment or waiver of any term of this Note by any party
shall be effective only if in writing and duly signed by the Company and the
Holder.

 

10.Waivers.  The Company hereby waives presentment, demand for payment, notice
of dishonor, protest and notice of protest, and any or all other notices or
demands in connection with the delivery, acceptance, performance, default or
endorsement of this Note.  The liability of the Company hereunder shall be
unconditional and shall not be in any manner affected by any indulgence
whatsoever granted or consented to by the Holder, including but not limited to
any extension of time, renewal, waiver or other modification.  Any failure of
the Holder to exercise any right hereunder shall not be construed as a waiver of
the right to exercise the same or any other right at any time and from time to
time thereafter.  The Holder may accept late payments, or partial payments, even
though marked “payment in full” or containing words of similar import or other
conditions, without waiving any of its rights.

 

11.Waiver of Jury Trial.  THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,

-8-

--------------------------------------------------------------------------------

BREACH OF DUTY AND ALL OTHER CLAIMS.  THE COMPANY HAS REVIEWED THIS WAIVER WITH
ITS COUNSEL.

12.Secured Obligation.  This Note is is secured by a first priority security
interest in the Collateral.  This Note grants the Holder certain rights with
respect to such Collateral upon an Event of Default.

13.Governing Law; Consent to Jurisdiction.  This Note shall be governed by and
construed under the law of the State of California, without giving effect to the
conflicts of law principles thereof.  The Company and, by accepting this Note,
the Holder, each irrevocably submits to the exclusive jurisdiction of the courts
of the State of California located in Los Angeles County and the United States
District Court for the Central District of Los Angeles for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Note.  The Company and, by accepting this Note, the Holder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Company and,
by accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

14.Expenses.  Each party shall bear its own costs and expenses incidental to the
negotiation of and to the preparation and carrying into effect of the
Transaction Documents and any other documents referred to in the Transaction
Documents and all transactions herein provided together with any other documents
entered into by the Company and the Holer and the Borrower after the date of
this Note.

15.Notices.  Any notice or demand required or permitted to be given or made to
or upon any party hereto pursuant to any of the provisions of this Note shall be
deemed to have been duly given or made for all purposes if in writing and
delivered by hand against receipt, sent by e-mail or facsimile, sent by
certified or registered mail, postage prepaid, return receipt requested, to such
party at the respective address set forth below or such other address as any
party hereto may at any time direct by notice given to the other party in
accordance with this Section 15.  The date of giving or making of any such
notice or demand shall be (a) if sent by mail by certified or registered mail or
sent by hand or overnight courier, the earlier of the date of actual receipt, or
five (5) Business Days after such notice or demand is sent, (b) if sent by
facsimile, during the recipient’s normal business hours (and if sent after
normal business hours shall be deemed to have been given at the opening of the
recipient’s business on the next Business Day), and (c) if sent by e-mail, upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment).  Each party’s address for notice is as follows:

Company:

Presbia USA, Inc.
8845 Irvine Center Drive
Suite 100
Irvine, CA 92618
Attn:  Mark Yung

 

with a copy to:

 

Lowenstein Sandler LLP

One Lowenstein Drive

-9-

--------------------------------------------------------------------------------

Roseland, New Jersey 07068

Attention: David Goret

Email: dgoret@lowenstein.com

 

Holder:

Richard Ressler
c/o Orchard Capital Corporation
4700 Wilshire Blvd.
Los Angeles, CA 90010

With a copy to:

Fragner Seifert Pace & Winograd LLP
601 South Figueroa Street, Suite 2320
Los Angeles, CA 90017
Attention:  Matthew C. Fragner

16.Lost, Stolen or Mutilated Notes.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and in case of any such loss, theft or destruction, upon delivery of
any customary indemnity agreement reasonably satisfactory to the Company, or in
any case of any such mutilation, upon surrender and cancellation of this Note,
the Company at its expense will, within five (5) Business Days, issue and
deliver a new Note of like tenor in an amount equal to the amount of such lost,
stolen or mutilated Note.

17.Indemnification.  The Company agrees to indemnify and hold harmless the
Holder and its respective Related Parties (each, an “Indemnified Party”) from
and against, any and all claims, damages, losses, liabilities and related
expenses (including the reasonable fees, charges and expenses of any counsel for
any Indemnified Party), incurred by any Indemnified Party or asserted against
any Indemnified Party by any Person (including the Company) other than such
Indemnified Party and its Related Parties arising out of, in connection with, or
by reason of (a) the execution or delivery of this Note, any other Transaction
Document or any agreement or instrument contemplated in connection herewith or
therewith, the performance by the parties thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated herewith or therewith; (b) the loans  as evidenced by this Note or
the actual or proposed use of the proceeds therefrom; or (c) any actual or
prospective claim, investigation, litigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company, and regardless of whether any
Indemnified Party is a party thereto; provided that, such indemnity shall not be
available to any Indemnified Party to the extent that such claims, damages,
losses, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, willful misconduct or fraud of such Indemnified Party
or (y) result from a claim brought by the Company against any Indemnified Party
for breach of such Indemnified Party’s obligations under this Note, any
Transaction Document or any agreement or instrument contemplated in connection
herewith or therewith, if a court of competent jurisdiction has rendered a final
and non-appealable judgment in favor of the Company on such claim.

18.Rescission of Payments. If at any time any payment made by the Company under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Company or otherwise, the
Company’s obligation to make such payment shall be reinstated as though such
payment had not been made.

19.Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Note is held to be invalid or unenforceable

-10-

--------------------------------------------------------------------------------

in any respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Note.

20.Successors and Assigns; Transferability. This Note shall be binding upon and
inure to the benefit of the Company and the Holder and their respective
permitted successors and assigns. This Note may be assigned or transferred by
the Holder to any Person.  The Company may not assign or transfer this Note or
any of its rights hereunder without the prior written consent of the Holder and
any such assignment shall be null and void.

21.Judicial Reference. The parties agree that any dispute or controversy arising
out of or relating to this Note, or to the interpretation, performance, or
breach thereof, shall be heard and decided exclusively by means of a reference
pursuant to Section 638 et seq. of the Code of Civil Procedure of the State of
California. Such reference shall be made to a retired judge of the Superior
Court of the State of California (the “Referee”) who shall hear such dispute or
controversy until the final determination thereof pursuant to Article VI,
Section 21, of the California Constitution, Section 638 et seq. of the
California Code of Civil Procedure, and Rule 244(a) of the California Rules of
Court. The term “Referee” as used herein is intended to refer to and include the
term “Temporary Judge” as used in the said provisions of the California
Constitution and the California Rules of Court.  The Referee shall be selected
by mutual agreement of the parties from the list of retired judges maintained by
the Superior Court of the State of California for the County of Los Angeles. If
the parties are unable to agree upon a retired judge to serve as the Referee,
then upon petition by either party to the presiding judge of the Superior Court
of the State of California for the County of Los Angeles (or such other judge as
the presiding judge may designate for such purpose), such judge shall in his or
her sole discretion select the particular retired judge who shall serve as the
Referee. The cost of the Referee shall initially be divided equally between the
parties, it being understood and agreed that, upon judgment, the prevailing
party shall be entitled to reimbursement from the other party of all costs of
litigation, including the cost of the Referee.

22.Secured Obligation.  This Note is secured by a first priority security
interest in the Collateral.  The Security Documents grant the Holder certain
rights with respect to such Collateral upon an Event of Default.

 

[signature page follows]

 

-11-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Secured Promissory Note to be
signed in its name effective as of the date first above written.

 

PRESBIA USA, INC.

By:

/s/ Mark Yung

Name:

Mark Yung

Title:

Chief Executive Officer

 

 

 

[Signature Page to Secured Promissory Note]

--------------------------------------------------------------------------------

 

Schedule A

 

 

Date

 

Amount

of loan

 

Amount of principal paid or prepaid

 

Notation made by

 

 

 

 